DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Claim Status
Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, 51, 72, 79, and 102-104 are pending. Applicant elected hFVIII-Δ3-S1657P/D1658E (SEO ID NO: 2).
Claims 2, 22, 28, 30, 32, 40, and 45 are currently amended.
Claims 51, 72, and 102-104 are withdrawn.
Claims 1, 4-5, 11-18, 23-25, 29, 31, 33-36, 38, 41-44, 46-47, 50, 52-71, 73-78, and 80-101 were cancelled.
Claims 51, 72, and 102-104 are withdrawn as being directed to a non-elected invention, the election having been made on 7/12/2019.
Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79 have been examined.
 
Priority
This application is a 371 of PCT/US2017 /013461 filed on 01/13/2017, which claim the benefit of PRO 62/297,352 and PRO 62/278,767 filed on 02/19/2016 and 01/14/2016 respectively.

Withdrawn Objection of Sequence Compliance
The amendments to specification and claims by adding peptide SEQ ID Nos. overcome the objection.

Withdrawn Claim Objection and Rejection
The objection of claims 2 and 45 is withdrawn because the amendment of SEQ ID NOs to claimed peptides overcomes the objection.
The rejection of claims 2-3, 6-10, 19-22, 26, 37, 39-40, 48-49 and 79 under 35 U.S.C. 102(a)(1) as being anticipated by Orlova et al. is withdrawn because Orlova et al. do not explicitly teach the amino acid R of the PACE/furin cleavage site is not substituted or deleted, or one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of FVIII protein comprising a B domain deletion as amended.
The rejection of claims 2-3, 6-10, 19-22, 26, 37, 39-40, and 48-49 under 35 U.S.C. 102(a)(1) as being anticipated by Lind et al. is withdrawn because Lind et al. do not explicitly teach the amino acid R of the PACE/furin cleavage site is not substituted or deleted, or one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of FVIII protein comprising an B domain deletion as amended.
The rejection of claims 27 and 30 under 35 U.S.C. 103 as being unpatentable over Lind et al. in view of Presta et al. is withdrawn because Lind et al. do not explicitly teach the amino acid 
The rejection of claim 79 under 35 U.S.C. 103 as being unpatentable over Lind et al. in view of Arruda et al. is withdrawn because Lind et al. do not explicitly teach the amino acid R of the PACE/furin cleavage site is not substituted or deleted, or one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of FVIII protein comprising an B domain deletion as amended.
The rejection of claim 45 under 35 U.S.C. 103 as being unpatentable over Lind et al. in view of Presta et al. and Nguyen et al. is withdrawn because Lind et al. do not explicitly teach the amino acid R of the PACE/furin cleavage site is not substituted or deleted, or one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of FVIII protein comprising an B domain deletion as amended.
The ODP rejection of claims 2-3, 6-10, 26, 37, 40, 48-49 and 79 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,816.054 in view of Lind et al. is withdrawn because Lind et al. do not explicitly teach the amino acid R of the PACE/furin cleavage site is not substituted or deleted, or one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of FVIII protein comprising an B domain deletion as amended.

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79 are unclear with respect to the phrase "the FVIII variant comprises a B domain deletion" because it is unclear which part of the B domain is deleted or which part of the B domain is still remained in the FVIII variant as claimed. The specification disclosed "a FVIII protein can have a B-domain deletion (FVIIIBDD), which is all or a part of the B-domain deleted, as set forth herein, and retain clotting function. In a particular embodiment, a FVIII protein has most of the B-domain deleted and leaves a residual sequence. In a particular aspect, FVIII-BDD has 14 or fewer amino acid residues of the B-domain left" in the specification [0064]. The specification further disclosed the FVIII variants exhibit increased expression and/or activity (Fig 3-8 and 14). However, the specification does not provide a standard for ascertaining "a FVIII variant comprising a B domain deletion" via a closed definition, not via examples [e.g., 0064], one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79 are rejected as depending on claim 2.

Applicant’s Arguments
Both Orlova et al. and Lind et al. also describe biological activity of the various FVIII B-domain deletion variants. Thus, contrary to the Examiner's allegations, one skilled in the art would have readily understood at the time of the invention that FVIII-BDD variants containing B domain remnants of any of a variety of amino acid ranges and sizes could be used to generate FVIII variants as recited in the claims (Remarks, p10, para 1).
The corresponding residues are identified in each of the human, canine, and porcine FVIII-BDD sequences enumerated in SEQ ID Nos: 1, 2, and 3, respectively. One skilled in the art that each of the amino acid positions recited in the claims refer to those
positions as they exist in the human, canine, or porcine FVIII-BDD variants as disclosed (Remarks, p10, para 2).
Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because neither Orlova et al. nor Lind et al. teach FVIII-BDD variants containing B domain remnants of any of a variety of amino acid ranges and sizes could be used to generate FVIII variants as argued by applicant. The examples of prior art teachings are not commensurate with the scope of the claims and the specification did not distinctly define FVIII-BDD variants, rendering the metes and bounds of the claims indefinite.
 Applicant’s argument (ii) is not persuasive because the disclosed peptide sequences of SEQ ID Nos: 1-3 are examples of human, canine, or porcine FVIII-BDD variant not distinct 
For at least the reasons above, the prior rejection is maintained.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 comprises a limitation of “one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of FVIII protein”, but hFVIII-Δ3 in claim 45 does not further narrow down the limitation shown as follows.
 
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
hFVIII
R
H
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
hFVIII Δ 3
--
--
--
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant’s Argument

deletion as recited in claim 2 as well as at least at least one deletion/substitution at position
1653-1662 relative to wild-type canine FVIII (Remarks, p12, para 2)).  
Response to Arguments
Applicant's argument filed 10/14/2020 has been fully considered but it is not persuasive because the wild type of hFVIII-Δ3 variant does not further narrow down the limitation of a wild type human FVIII protein sequence from the same species. A canine FVIII protein as argued by applicant is not a human FVIII protein because the two proteins below to two different species.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
The specification failed to disclose a representative number of a factor VIII variant with B-domain deletion. The specification disclosed a factor VIII variant according to the peptide SEQ ID Nos: 1-3 and figures 1-2, but the three disclosed factor VIII variant protein sequences from different species do not represent the entire genus of any factor VIII variant with a B-domain deletion as claimed. Furthermore, the specification does not establish a correlation between a B domain deletion of FVIII variant structure and its function. The specification discloses a B domain deletion of FVIII protein comprising all or a part of the B-domain deleted [0066], but the disclosure does not disclose which part of B domain deletion is relevant to the function of FVIII variant. Because the specification fails to satisfy the written description requirements,  claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 6-10, 26-28, 30, 32, 48-49, and 79 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Low et al. (US 2015/0191526 A1).
Claim 2 is drawn to a factor VIII variant as follows.

    PNG
    media_image1.png
    527
    991
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    318
    1301
    media_image2.png
    Greyscale
Low et al. teach a factor VIII variant of B domain deletions as follows [Fig 2, 0063]. Low et al. teach the factor VIII protein is a variant of a wild-type human, porcine, canine, and murine factor VIII protein [0039]. Low et al. teach the variant comprising a substitution of R1645A (claim 3), reading on the limitation of R1645A substitution and R1648 is not substituted or deleted. Low et al. teach one or both substitutions or deletion at S1657 and/or D1658 [p5, 0053], reading on the limitation of one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of the FVIII protein in claims 2-3 and 6-10.
With respect to claims 26-27, Low et al. teach one or both substitutions or deletion at S1657 and/or D1658 in a human FVIII variant [p5, 0053]. 
With respect to claims 28, 30 and 32, Low et al. teach substitution or mutation at Serine 1657 and Aspartic acid 1658 with an amino acid other than its native amino acids residue including proline or glutamic acid [p4, 0053].
With respect to claims 48-49, Low et al. teach the FVIII variant is a wild type human FVIII comprising a B domain deletion [Fig 2, 0063].

Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 19-22, 40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. as applied to claims 2-3, 6-10, 26-28, 30, 32, 48-49, and 79 and further in view of Nguyen et al. (Blood (2014) 124 (21): 104, previously cited 11/27/2019).
Claim 19 is drawn to a factor VIII variant exhibiting greater activity or expression levels when compared to activity or expression levels of wild type FVIII or wild type FVIII comprising a B domain deletion.
Low et al. teach a human FVIII variant comprising a B domain deletion as applied to claims 2-3, 6-10, 26-28, 30, 32, 48-49, and 79 above.
Low et al. do not explicitly teach the FVIII variant exhibits greater activity or expression levels.
Nguyen et al. teach “Human Factor VIII Variants with Diminished PACE-Furin Cleavage Exhibit Increased Biological Activity and Therapeutic Efficacy” (Title). Nguyen et al. teach an hFVIII-BDD deletion variant del1645-47 (p1, Abstract), reading on the limitation of 3 amino acid deleted from the PACE/furin cleavage site and R1648 is not substituted or deleted. Nguyen et al. teach deletion of residues of the PACE-furin 1645-1647 resulting in 2-3 fold higher levels of hFVIII expression after AAV delivery (p2, para 1), reading on the limitations in claims 19-22 and 40.
With respect to claim 45, Low et al. in view of Nguyen et al. teach human FVIII variants 
 
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
WT-hFVIII
R
H
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Nguyen
 --
 --
 --
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
hFVIII-Δ3
 --
 --
 --
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I


















 
Nguyen
 
 
 
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Low
 
H
Q
R
E
I
T
R
T
T
L
Q
P/E
P/E
Q
E
E
I
Δ3 SP/DE
 
 
 
R
E
I
T
R
T
T
L
Q
P
E
Q
E
E
I


One of ordinary skill in the art would have been taught and/or motivated to modify Low’s FVIII variants with Nguyen’s deletion variant of PACE/furin cleavage site because Nguyen et al. teach deletion of residues of the PACE-furin 1645-1647 resulting in 2-3 fold higher levels of hFVIII expression after AAV delivery (p2, para 1). The combination would have reasonable expectation of success because both references teach (i) human FVIII variants with a B domain deletion and (ii) deletion mutation of PACE/furin cleavage site in the FVIII variants.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. as applied to claims 2-3, 6-10, 26-28, 30, 32, 48-49, and 79 and further in view of Lind et al. (Eur. J. Biochem. 1995; 232: 19-27, previously cited 7/14/2020).
Claim 37 is drawn to said variant has a threonine deleted at position 1653; and/or wherein said variant has a threonine deleted at position 1654; and/or wherein said variant has a leucine deleted at position 1655; and/or, wherein said variant has a glutamine deleted at position 1656.

Low et al. do not explicitly teach the FVIII variant further comprising a deletion at any position between 1653-1656.

    PNG
    media_image3.png
    201
    831
    media_image3.png
    Greyscale
Similarly, Lind et al. teach “Novel forms of B-domain-deleted recombinant factor VIII molecules Construction and biochemical characterization” (Title). Lind et al. teach a B-domain-deleted recombinant factor VIII construct comprising N-terminal 90 kDa domain fusion to a C-terminal domain above (p22, Fig 2).
Lind et al. teach the C-terminal B-domain-deleted recombinant factor VIII further comprising a deletion of peptide sequences between amino acid 1649-1658 shown as follows (p24, Table 1), reading on the limitation of a deletion between 1653-1656 in claim 37. 

    PNG
    media_image4.png
    572
    646
    media_image4.png
    Greyscale
 
With respect to claim 39, Lind et al. show said variant has Q (glutamine), not flutamic 
     One of ordinary skill in the art would have been taught and/or motivated to combine Low’s FVIII with a B domain deletion and Lind’s teaching of the C-terminal protein sequence of recombinant FVIII variants suitable for CHO cell expression (p21, col 2, last para). The combination would have reasonable expectation of success because both references teach CHO cell expression of recombinant FVIII proteins (Low et al. [0164] and Lind et al. p21, col 2, last para).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 40, 45, 48-49, and 79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,816,054 (the ‘054 patent, previously cited 11/27/2019) in view of Nguyen et al. (Blood (2014) 124 (21): 104, previously cited 11/27/2019) and Low et al. (US 2015/0191526 A1). 
Claim 1 of the ‘054 patent disclosed one or more amino acids at PACE/furin cleavage site are deleted as follows.

    PNG
    media_image5.png
    434
    464
    media_image5.png
    Greyscale

Claim 1 of the ‘054 patent does not explicitly teach R1648 is not substituted or deleted.
Nguyen et al. teach “Human Factor VIII Variants with Diminished PACE-Furin Cleavage Exhibit Increased Biological Activity and Therapeutic Efficacy” (Title). Nguyen et al. teach an hFVIII-BDD deletion variant del1645-47 (p1, Abstract), reading on the limitation of 3 amino acid deleted from the PACE/furin cleavage site and R1648 is not substituted or deleted. Nguyen et al. teach deletion of residues of the PACE-furin 1645-1647 resulting in 2-3 fold higher levels of hFVIII expression after AAV delivery (p2, para 1). Thus, one of ordinary skill in the art would have been taught to use a hFVIII-BDD deletion variant del1645-47 with higher levels of hFVIII expression for protein production.
Claim 1 of the ‘054 patent in view of Nguyen et al. do not explicitly teach one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of FVIII protein compared to wild type FVIII comprising a B domain deletion.

    PNG
    media_image2.png
    318
    1301
    media_image2.png
    Greyscale
Similarly, Low et al. teach a factor VIII variant of B domain deletions as follows [Fig 2, 0063]. Low et al. teach the factor VIII protein is a variant of a wild-type human, porcine, canine, and murine factor VIII protein [0039]. Low et al. teach one or both substitutions or deletion at S1657 and/or D1658 [p5, 0053], reading on the limitation of one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of the FVIII protein satisfying the instant claims 2-3 and 6-10.
With respect to claims 19-22 and 40, Nguyen et al. teach deletion of residues of the PACE-furin 1645-1647 resulting in 2-3 fold higher levels of hFVIII expression after AAV delivery (p2, para 1).
With respect to claims 26-27, Low et al. teach one or both substitutions or deletion at S1657 and/or D1658 in a human FVIII variant [p5, 0053]. 
With respect to claims 28, 30 and 32, Low et al. teach substitution or mutation at Serine 1657 and Aspartic acid 1658 with an amino acid other than its native amino acids residue including proline or glutamic acid [p4, 0053].
With respect to claim 45, Low et al. in view of Nguyen et al. teach human FVIII variants with a B domain deletion reading on at least hFVIII-Δ3 (SEO ID NO:8) and the elected species of hFVIII-Δ3-S1657P/D1658E (Δ3-SP/DE) (SEO ID NO:12) as follows.
 
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
WT-hFVIII
R
H
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Nguyen
 --
 --
 --
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
hFVIII-Δ3
 --
 --
 --
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I


















 
Nguyen
 
 
 
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I

 
H
Q
R
E
I
T
R
T
T
L
Q
P/E
P/E
Q
E
E
I
Δ3 SP/DE
 
 
 
R
E
I
T
R
T
T
L
Q
P
E
Q
E
E
I


With respect to claims 48-49, Low et al. teach the FVIII variant is a wild type human FVIII comprising a B domain deletion [Fig 2, 0063].
Claim 2 of the ‘054 patent disclosed a pharmaceutical composition comprising a FVIII variant and in a biologically compatible carrier, satisfying the instant claim 79.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
26-March-2021
/Soren Harward/Primary Examiner, Art Unit 1631